DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154691 A1 (Curry), in view of Gollub, J.N., Yurduseven, O., Trofatter, K.P., Arnitz, D., Imani, M.F., Sleasman, T., Boyarsky, M., Rose, A., Pedross-Engel, A., Odabasi, H. and Zvolensky, T., 2017. Large metasurface aperture for millimeter wave computational imaging at the human-scale. Scientific reports, 7(1), pp.1-9 (Gollub) and in further view of US 20100111370 A1 (Black).
Regarding Claims 1, 21 and 23, Curry teaches:
A method comprising: detecting that a subject is in proximity to a flat-panel imaging device; capturing, via the flat-panel imaging device, a plurality of images; processing the plurality of images to build a three-dimensional model of the subject; calculating one or more body measurements of the subject based on the three-dimensional model; and outputting the one or more body measurements (Curry: Figs. 1-5A-B, a system of online virtual fitting room that has an image system connected to a computer system; the system uses user images captured by the imager, selection Garment and etc. to generate body profile (geometry shape or pose) and garment profiles, where the computer may output/display body measurements or parameters; [0013], 3D body scanning system is based on millimeter wave, laser or other technologies for 3D body model generation).
a flat-panel imaging device that uses Metasurface aperture for millimeter wave computational imaging for human body capture and reconstruction illustrated in Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Curry with a flat-panel imaging device as further taught by Gollub. The advantage of doing so is to enable large high fidelity image reconstruction (Gollub: Abstract).
Curry does not illustrate explicitly on calculating one or more body measurements of the subject based on the three-dimensional model; and outputting the one or more body measurements. However, Black teaches (Black: Black: [0290]-[0305], body fitness measurement, BMI etc. based on body shape model).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Curry as modified with calculating one or more body measurements of the subject based on the three-dimensional model; and outputting the one or more body measurements as further taught by Black. The advantage of doing so is to enable accurate body shape/pose estimation based on multiple images (Black: Abstract).
Regarding Claim 2, Curry as modified teaches all elements of Claim 1. Curry as modified further teaches:
The method of claim 1, wherein the flat-panel imaging device captures the plurality of images using millimeter waves (Gollub: Fig. 1).
Regarding Claim 3, Curry as modified teaches all elements of Claim 1. Curry as modified further teaches:
The method of claim 1, wherein detecting that the subject is in proximity to the flat-panel imaging device comprises detecting motion of the subject via the flat-panel imaging device (Gollub: p5, targets can be imaged while in motion).
Regarding Claim 4, Curry as modified teaches all elements of Claim 1. Curry as modified further teaches:
The method of claim 1, wherein capturing the plurality of images comprises automatically capturing the plurality of images in real-time as the subject moves past the flat-panel imaging device (Gollub: p5, targets can be imaged while in motion).
Regarding Claims 5-6 and 22, Curry as modified teaches all elements of Claims 1 and 21 respectively. Curry as modified further teaches:
The method of claim 5, wherein the flat-panel imaging device comprises an aperture, and wherein the aperture comprises a metamaterial aperture (Gallub: p2 metamaterial aperture used in flat-panel imaging system).
Regarding Claim 7, Curry as modified teaches all elements of Claims 1/5. Curry as modified further teaches:
The method of claim 5, wherein capturing comprises at least one of: (i) simulating a radiation patterns of an aperture; (ii) simulating a propagation of radiation patterns over a scene; (iii) simulating a scattering of radiation from the scene; (iv) simulate backscattered radiation at the aperture; (v) simulating depth camera signals for region of interest detection; and (vi) performing image reconstruction from simulated image reconstruction from simulated measurements).
Regarding Claim 8, Curry as modified teaches all elements of Claim 1. Curry as modified further teaches:
The method of claim 1, wherein processing the plurality of images to build a three-dimensional model of the subject comprises stitching the plurality of images (Gallup: p4-5, multiple images are stitched together for 3D reconstruction).
Regarding Claim 9, Curry as modified teaches all elements of Claims 1/8. Curry as modified further teaches:
The method of claim 8, wherein stitching the plurality of images comprises: registering the plurality of images to align the images in a common coordinate system (Gallup: section of Methods: system panels (i.e. images from each panel) alignment and coordinator transformation from the near-field scanning to imaging coordinate system (i.e. common coordinate system). It is further noted that registration and alignment of multiple images in a multiple camera system is known practice in the field as illustrated in Black: [0103]-[0107]).
Regarding Claim 15, Curry as modified teaches all elements of Claim 1. Curry as modified further teaches:
The method of claim 1, wherein outputting comprises: securely storing the one or more body measurements in a subject's electronic device (Curry: Fig. 1-5A-B, computer of the system).
Regarding Claim 16, Curry as modified teaches all elements of Claims 1/15. Curry as modified further teaches:
computer of the system).
Regarding Claim 17, Curry as modified teaches all elements of Claims 1/15. Curry as modified further teaches:
The method of claim 15, further comprising: transmitting clothing data to the subject's electronic device, wherein the clothing data is configured to cause the subject's electronic device to simulate clothing on a graphical representation of the subject based on the stored one or more body measurements (Curry: Figs. 1-5A-B).
Regarding Claim 18, Curry as modified teaches all elements of Claims 1/15. Curry as modified further teaches:
The method of claim 15, further comprising: transmitting the stored one or more body measurements to a vendor system to facilitate a clothing purchase (Curry: Figs. 1-5A-B).
Regarding Claim 19, Curry as modified teaches all elements of Claims 1/15. Curry as modified further teaches:
The method of claim 15, further comprising: transmitting the stored one or more body measurements from the subject's electronic device to a medical system to perform one or more of: a body mass index (BMI) calculation, a prosthetic fitting, a cast fitting, a bandage fitting, and monitoring at least one body dimension over time (Black: [0290]-[0305]).
Regarding Claim 20, Curry as modified teaches all elements of Claims 1/15. Curry as modified further teaches:
.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154691 A1 (Curry), in view of Gollub, J.N., Yurduseven, O., Trofatter, K.P., Arnitz, D., Imani, M.F., Sleasman, T., Boyarsky, M., Rose, A., Pedross-Engel, A., Odabasi, H. and Zvolensky, T., 2017. Large metasurface aperture for millimeter wave computational imaging at the human-scale. Scientific reports, 7(1), pp.1-9 (Gollub) and in further view of US 20100111370 A1 (Black) and US 20100238164 A1 (Steedly).
Regarding Claim 10, Curry as modified teaches all elements of Claims 1/8-9. Curry as modified does not teach explicitly on blending overlapped images. However, Steedly teaches:
The method of claim 9, wherein at least a subset of the registered plurality of images overlap, and wherein stitching the plurality of images comprises: blending the plurality of images by combining the at least a subset of the overlapping registered plurality of images (Steedly: Fig. 9, a method to blending overlapped images).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Curry as modified with blending overlapped images as further taught by Steedly. The advantage of doing so is to enable an image stitching technique for optimized seams between images (Steedly: Abstract).
Regarding Claim 11, Curry as modified teaches all elements of Claims 1/8-10. Curry as modified further teaches:
receive images and render each image from desire output viewpoint, i.e. geometry and skeleton pose of the subject matters).
Regarding Claim 12, Curry as modified teaches all elements of Claims 1/8-10. Curry as modified further teaches:
The method of claim 10, wherein estimating a geometry and skeleton pose of the subject within each of the plurality of images comprises: using a depth camera to constrain at least one region of interest within the plurality of images (Gallup: p5, a Kinect sensor is used to assist to build a voxel cage over the surface of the target).
Regarding Claim 13, Curry as modified teaches all elements of Claims 1/8-11. Curry as modified further teaches:
The method of claim 11, wherein stitching comprises: sampling each of the plurality of images at deformed vertex locations defined by the geometry and skeleton pose of the subject; and mapping the sampled images to a standardized pose (Gallup: p5, a Kinect sensor is used to assist to build a voxel cage over the surface of the target).
Regarding Claim 14, Curry as modified teaches all elements of Claims 1/8-11. Curry as modified further teaches:
The method of claim 11, wherein stitching further comprises matching the geometry and skeleton pose of the subject to a body type stored in a library of body one of applications is for security screen, where the measured object/body is used to match ones stored in the lib/data base; Black: [0376]-[0394];).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649